Title: From George Washington to George Skene Keith, 22 June 1792
From: Washington, George
To: Keith, George Skene



Revnd Sir,
Philadelphia June 22d 1792.

I have received your letter of the 14th of January together with the copies of a pamphlet on Weights, Measures and coins which accompanied it.
On the 7th of may I acknowledged the receipt of your letter dated July 1st 1791, and its enclosure, which did not get to my hands ’till some time this spring.
I have now to request that you will accept my thanks for this further mark of politness and attention in sending me this additional number of your tracts, as well as for the manuscript which accompanied them. The subject of your book is of high importance to society in general, and particularly so to the commercial world. If an uniformity of weights and measures could be established upon a proper foundation through the several nations of Europe and in the United States of America, its advantages would be great indeed: And so important is the object that we ought not to lose sight of it, altho’ it may not be attained at the present moment.

I have caused the letter to Mr[s] Barclay, and one of the pamphlets, to be sent to Easton agreeably to your request. I am, Revnd Sir, Your most Obedt Servt

Go: Washington

